Title: To James Madison from John Armstrong, Jr., 25 June 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris 25 June. 1808

The St. Michael arrived at l’Orient on the 1st. instant and, like the Osage, was immediately put under sequestration.  It was not till the 8th. that Mr. Baker arrived here.  On the 10th. I Dispatched a Courier with the note to Mr. Champagny, a copy of which is enclosed.  The receit of this was acknowledged by a letter from that Gentleman of the 18th., a copy of which is also inclosed.  By this you will See, that the Emperor bears the refusal of his propositions with at least apparent good temper; a further evidence of which is, that the Council of Prizes have been ordered to Suspend their proceedings on American cases.
The remonstrance ordered, with respect to the terms of Mr. Champagny’s letter of the 15 of January, Shall be executed the moment the Prince of Benevent returns from Valençay; and, I hope, in a way which while it makes the French Government sensible of the offensiveness of those terms, will not obstruct the road to friendly and respectful explanations on it’s part.
To give this a chance of finding Mr. Livingston at Bordeaux I must close it here.  With very high respect, Sir, I have the honor to be your most obedient & very humble Servant,

John Armstrong

